Broyles, C. J.
The verdict was authorized by the evidence, and none of the special grounds of the motion for a new trial shows cause for a reversal of the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

The deed was made on March 2, 1915, and conveyed to Thomas Low (the defendant) 80 acres of land in consideration of $1 and for the further consideration that “the said Thomas Low is to take care of Steve Slocum [the grantor] the rest of his natural life and provide food and clothing and the necessaries of life in a manner suitable and commensurate with his circumstances in life, including expenses during sickness, and to give him and to bear the expenses of a Christian burial at his death.” The suit was filed on February 19, 1917, and was tried on March 10, 1920. In the plaintiffs petition it is alleged that the defendant, after taking possession of the land, tore down the house -thereon in which the plaintiff had been living, removed the lumber and built a barn out of it, and built in place of the residence a small shack in which the plaintiff “has been compelled to live ever since,” although it was unfit for that purpose, and that the defendant has wholly failed and refused and still fails and refuses to take care of, feed, and clothe plaintiff.
J. Z. Foster, for plaintiff in error,
cited 6 Euling Case Law, 1021-2, §§ 382-3.
Clay & Giles, Campbell Wallace, contra,
cited: 173 U. S. 1; 133 Mass. 74; 131 Mass. 413; 82 Me. 408; 4 Ind. App. 7; 20 N. Y. Supp. 928; 55 N. Y. 592; 23 Oreg. 530; 31 Vt. 582; 35 N. H. 33; 64 Me. 378; 62 Ga. 546 (2); 92 Ga. 198 (1); 110 Ga. 522; 128 Ga. 388 (2); 133 Ga. 752 (3); 135 Ga. 116; 145 Ga. 284 *466(1); 22 Ga. App. 355 (1 a); 1 Story, Contr. (5th ed.) § 26; 148 Ga. 269-70; 145 Ga. 425, 682; 133 Ga. 237 (5); 123 Ga. 853; 110 Ga. 392; 74 Ga. 51 (2 d); 20 Ga. App. 660.